DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Further interpretation is set forth below in the action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Kochling (U.S. 9,271,533 B2) [533].
Regarding Claim 1, Reference [533] discloses an interior surface having a first aperture (upper part of 69), a second aperture (lower part of 71), and a third aperture (67) disposed thereon, the first aperture and the second aperture being contained within a first membrane (inside) defining a first channel (path between 69/71), and the third aperture being coupled to a second membrane (outside) defining a second channel (65), the second membrane disposed along the interior surface of the shirt, wherein the second channel intersects the first channel to permit translation of wire from the third aperture through the second channel and a portion of the first channel to either of the first or second aperture, wherein the third aperture is disposed between the first aperture and the second aperture; and an exterior surface opposed to the interior surface.
Regarding Claim 2, Reference [533] discloses wherein the interior surface having the first and second aperture disposed thereon is folded and the folded portion is coupled to an unfolded portion of the surface, thereby forming a welt (stitching 73 forms a welt).
Regarding Claim 4, Reference [533] discloses wherein the folded portion of the first and second aperture forms a single-welt along the interior surface.
Regarding Claim 6, Reference [533] discloses wherein the first aperture is disposed along an upper portion of the interior surface of the shirt and the second aperture is disposed along a lower portion of the interior surface of the shirt.
Regarding Claim 7, Reference [533] discloses wherein the first and second aperture are disposed along an upper portion of the interior surface of the shirt, the first and second aperture are further disposed along a left portion and a right portion of the interior surface of the shirt, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kochling (U.S. 9,271,533 B2) [533].
Regarding Claim 8 and 9, Reference [533] discloses the claimed invention, but does not explicitly disclose the third aperture is disposed along a lower portion of the shirt.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have reversed the T-shape of 43, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Please note that in the instant application, page 3, lines 4-5, applicant has not disclosed any criticality for the claimed limitations.
The Examiner is interpreting configured to align with an aperture of a garment different from the shirt of Claim 9 to be intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  The Examiner notes that cited reference PG Pub. 2007/0028346 A1 discloses that bottom aperture aligns with a pocket of the user’s pants.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/JASON W SAN/Primary Examiner, Art Unit 3677